UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6255



WILLIAM A. ASHLOCK,

                                              Petitioner - Appellant,

          versus


S. V. PRUETT, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-393-AM)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Ashlock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Ashlock seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Ashlock’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.      See Ashlock v.

Pruett, No. CA-99-393-AM (E.D. Va. Feb. 1, 2000).*     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 28, 2000, the district court’s records show that it was
entered on the docket sheet on February 1, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2